Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the barrier region has a lateral structure according to which: at least 50% of the body region in the diode section is coupled to the drift region at least by the barrier region; and at least 5% of the body region in the diode section is coupled to the drift region without the barrier region”, in all of the claims in combination with the remaining features of independent claims 1 & 18.
Naito (US 2019/0287961) teaches a power semiconductor device comprising active region (Fig. 1, element 120) with a diode section (Figs. 1 & 2B, element 80); an edge termination region surrounding the active region (paragraph 0053); a semiconductor body (Fig. 2B, elements 14, 16, 18) having a frontside and a backside; a first load terminal (Fig. 2B, element 52) at the semiconductor body frontside and a second load terminal (Fig. 2B, element 24) at the semiconductor body backside, the diode section being configured for conduction of a diode load current between the first load terminal and the second load terminal (This is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The prior art reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Naito can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963); a drift region (Fig. 2B, element 18) of a first conductivity type formed in the semiconductor body and extending into the diode section; a plurality of trenches (Fig. 2B, element 30) arranged in the diode section, each trench extending from the frontside along a vertical direction into the semiconductor body and comprising a trench electrode (Fig. 2B, element 44) isolated from the semiconductor body by a trench insulator (Fig. 2B, element 42), wherein two adjacent trenches define a respective mesa portion in the semiconductor body; a body region (Fig. 2B, element 14) of a second conductivity type formed in the mesa portions of the semiconductor body and electrically connected to the first load terminal; and in the diode section, a barrier region (Fig. 2B, element 16) of the first conductivity between the body region and the drift region, wherein the barrier region has a dopant concentration at least 100 times greater than an average dopant concentration of the drift region (barrier region 16 is N+ and drift region 18 is N-, accordingly the dopant concentration is higher in region 16 and it would have been obvious to optimize the concentration to at least 100 times greater) and a dopant dose greater than a dopant dose of the body region (barrier region doping is N+ and body region doping is P-).
However, Naito does not teach or render obvious the above-quoted features recited in independent claims 1, 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813